Citation Nr: 0003354	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sinusitis.

2.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for Achilles tendinitis/plantar fasciitis of 
the left foot.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for Achilles tendinitis/plantar fasciitis of 
the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran retired from active duty in July 1990 after 
completing more than 20 years of active military service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from February 1991 and February 1993 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The Board in 
April 1996 remanded the case for further development.  

The record shows that in May 1999 correspondence to the RO 
the veteran stated in effect that he was satisfied with the 
rating for arteriosclerotic heart disease with hypertension.  
This issue was before the Board in April 1996 and he was 
subsequently asked to clarify his intentions regarding the 
issues on appeal.  The RO issued a supplemental statement of 
the case in June 1999 that advised the veteran that this 
issue was no longer on appeal.  The veteran or his 
representative has not advised the Board of any intention to 
continue the appeal on this issue and the issue is considered 
withdrawn.  38 C.F.R. § 20.204.

At the time of the April 1996 Board remand, the Achilles 
tendinitis/plantar fasciitis of the right foot was rated 
noncompensable.  A RO Decision Review Officer (DRO) in June 
1999 granted a 10 percent rating for the right foot from 
August 1990.  The DRO also assigned a 10 percent rating for 
sinusitis under Diagnostic Code 6510 and a separate 
noncompensable rating for allergic rhinitis under Diagnostic 
Code 6522, each from August 1990.  At the time of the April 
1996 Board remand, a single 10 percent rating was assigned 
for allergic rhinitis with sinusitis/hay fever under 
Diagnostic Code 6501.  The revised rating scheme for the 
sinus disability is at issue.

FINDINGS OF FACT

1.  Sinusitis symptoms are occasional and not shown to be 
incapacitating; there are intermittent symptoms of headache, 
sinus pain and occasional purulence annually.

2.  Allergic rhinitis is currently manifested by no 
obstruction of breathing space on both sides and no polyps. 

3.  The disability of the left foot is principally manifested 
by pain and tenderness and slight or minimal limitation of 
motion of the ankles due to pain from Achilles 
tendinitis/plantar fasciitis.

4.  The disability of the right foot is principally 
manifested pain and tenderness and slight or minimal 
limitation of motion of the ankles due to pain from Achilles 
tendinitis/plantar fasciitis, pain and tenderness.

5.  The Achilles tendinitis/plantar fasciitis of the feet or 
the sinusitis/allergic rhinitis has not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3,321(b)(1), 4.1, 
4.7, 4.14, 4.96, 4.97, and Diagnostic Codes 6501, 6510 in 
effect on October 7, 1996 and as amended. 

2.  The criteria for an initial compensable rating for 
allergic rhinitis from October 7, 1996 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3,321(b)(1), 
4.1, 4.7, 4.96, 4.97 (1999), Diagnostic Code 6522 effective 
October 7, 1996.

3.  The criteria for a disability evaluation in excess of 10 
percent for Achilles tendinitis/plantar fasciitis of the left 
foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 4.20, 
4,21, 4.71a, Diagnostic Codes 5003, 5024 (1999).

4.  The criteria for a disability evaluation in excess of 10 
percent for Achilles tendinitis/plantar fasciitis of the 
right foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 4.20, 
4,21, 4.71a, Diagnostic Codes 5003, 5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Procelle v. Derwinski, 2 Vet. App. 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Sinusitis (pansinusitis, ethmoid, frontal, maxillary, 
sphenoid, Diagnostic Codes 6510 through 6514):) is now rated 
under a general rating formula that provides a 50 percent 
rating following radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent rating is 
provided for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting may be rated 10
percent.  Detected by X-ray only sinusitis is rated 0 
percent.  Note: An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, effective October 7, 1996.

Prior to October 7, 1996, sinusitis (pansinusitis, ethmoid, 
frontal, maxillary, sphenoid, Diagnostic Codes 6510 through 
6514) was rated under a rating formula that provided a 50 
percent rating postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  A 30 percent 
rating was provided where severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 10 
percent rating was provided where moderate with discharge or 
crusting or scabbing, infrequent headaches.  With X-ray 
manifestations only or symptoms mild or occasional a 0 
percent rating was provided.  

A 30 percent rating is provided for allergic or vasomotor 
rhinitis with polyps.  Without polyps, but with greater than 
50-percent obstruction of nasal passages on both sides or 
complete obstruction on one side a 10 percent rating is 
provided.  Diagnostic Code 6522, effective October 7, 1996.

Prior to October 7, 1996, a 50 percent rating was provided 
for chronic atrophic rhinitis with massive crusting and 
marked ozena, with anosmia.  A 30 percent rating was provided 
with moderate crusting and ozena, atrophic changes.  A 10 
percent rating was provided with definite atrophy of 
intranasal structure, and moderate secretion.  Diagnostic 
Code 6501.

Ratings under diagnostic codes 6600 to 6818, inclusive, and 
6821 will not be combined with each other. Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 to 6818 inclusive and 6821. A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation. However, in cases 
protected by the provisions of Pub. L. 90-493, the graduated 
ratings of 50 and 30 percent for inactive tuberculosis will 
not be elevated.  38 C.F.R. § 4.96(a), in effect prior to 
October 7, 1996.  

Ratings under diagnostic codes 6600 through 6818 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847. A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation. 
However, in cases protected by the provisions of Pub. L. 90-
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96(a), 
effective October 7, 1996.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  Diagnostic Code 5262.  

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  Joint motion for the 
ankle from the anatomical position of 0 degrees: plantar 
flexion 45 degrees, dorsiflexion 20 degrees.  38 C.F.R. 
§ 4.71, Plate II. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Flatfoot, acquired: Pronounced, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
bilateral shall be rated 50 percent and if unilateral 30 
percent.  Severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, bilateral shall be rated 30 percent and if 
unilateral 20 percent.  Moderate pes planus with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral shall be rated 10 percent.  Mild pes 
planus, symptoms relieved by built-up shoe or arch support 
shall be rated 0 percent.  Diagnostic Code 5276.

Claw foot (pes cavus), acquired and manifested by marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity 
if bilateral may be rated 50 percent and if unilateral 30 
percent.  With all toes tending to dorsiflexion, limitation 
of dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, if 
bilateral may be rated 30 percent and if unilateral 20 
percent.  Where the great toe is dorsiflexed, some limitation 
of dorsiflexion at ankle, definite tenderness under 
metatarsal heads if bilateral or unilateral a 10 rating may 
be assigned.  Slight disability may be rated 0 percent.  
Diagnostic Code 5278.

Hallux valgus, unilateral, operated with resection of 
metatarsal head or where severe, if equivalent to amputation 
of great toe, shall be rated 10 percent.  Diagnostic Code 
5280.

The rating schedule provides the following ratings for other 
foot injuries: severe 30 percent, moderately severe 20 
percent, moderate 10 percent.  Note: With actual loss of use 
of the foot, rate 40 percent.  Diagnostic Code 5284.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  


Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased compensation for 
the right ankle disability.  The RO conscientiously developed 
the record to address the concerns mentioned in the Board 
remand.  The RO contacted the veteran regarding sources of 
medical treatment and the medical examinations addressed the 
pertinent evaluative criteria.

Since the Board remand, the holding in Stegall v. West, 11 
Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination and asked the RO to request additional medical 
evidence from the veteran and obtain a VA examination.  The 
RO was conscientious in developing the record and the Board 
is satisfied that all relevant facts have been developed to 
the extent possible and that no further duty to assist exists 
with respect to the claim.  

The veteran was provided VA examinations that are probative 
of the level of impairment and the disabilities were rated in 
accordance with the examination findings.  Therefore, the 
Board does not find any potential prejudice to the veteran in 
the evaluation of the disability by the RO after the Board 
remand development was completed as the rating appears to 
reflect consideration of the applicable criteria based upon 
the examination findings.  The medical examination records 
include sufficient detail regarding the disability to apply 
current rating criteria and are considered the best evidence 
for an informed determination of the veteran's current 
impairment from the disabilities at issue.  Further, there 
has not been reported any other comprehensive evaluation or 
treatment since the VA examination reports obtained on 
remand.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
examinations appeared comprehensive and as to the 
musculoskeletal disorder appeared to consider of the holding 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) as the Board 
requested.

Regarding the claim for an increased evaluation for a sinus 
disability, the Board observes that the RO has had the 
opportunity to consider the claim under the published changes 
to the rating schedule for respiratory disorders, effective 
October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  
Since the regulatory change occurred during the appeal prior 
to a final Board decision on the issue, the version most 
favorable to the appellant will apply as it has not been 
otherwise provided.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The revised rating criteria for sinusitis and 
rhinitis contained substantive changes and a current medical 
evaluation was completed.  The veteran elaborated upon his 
symptoms at the RO hearing.  

The veteran's sinus disability is rated currently in 
accordance with the general rating formula for sinusitis at 
38 C.F.R. § 4.97, applicable to Diagnostic Codes 6510-6514, 
which assesses basically evidence of pain, headache, 
purulence and postoperative symptoms as primary rating 
criteria for the incremental ratings from 0 to 50 percent.  
The veteran has been provided the essential rating criteria.  
The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the diagnosis and 
symptomatology.  38 C.F.R. §§ 4.20, 4.21.

Regarding the evaluation for the veteran's sinusitis, the 
Board observes that the RO has assigned a 10 percent 
evaluation based upon the relevant rating criteria as applied 
to recent examination which, in essence, reported sinus 
symptoms complained of with minimal objective findings.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The nature of the symptoms, overall, appear to 
reflect no more than is contemplated in the corresponding 10 
percent evaluation.  The rating scheme appropriate here does 
not require a mechanical application of the schedular 
criteria.  However, applying the rating schedule liberally 
results in a 10 percent evaluation with the new criteria 
appearing somewhat more beneficial to the veteran.  However, 
for the 30 percent rating, both sets of criteria would not 
appear to support the claim.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly preponderates against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder does more nearly approximate the criteria for a 10 
percent rating.  The record shows little ongoing treatment 
between VA examinations in 1992 and 1998 that viewed 
liberally do not show clinical symptoms characteristic of 
more appreciable disability.  The 1990 VA examination was 
reportedly negative for active pathology with boggy 
turbinates the objective finding.  The service medical 
records showed an immunotherapy program beginning in 1975 
after the veteran was evaluated for a reportedly lifelong 
history of pertinent symptoms.  The service medical records 
thereafter show allergic rhinitis predominating sinusitis in 
the diagnostic impressions.  Also the 1980 radiology finding 
of maxillary and ethmoid sinusitis was not shown on a more 
recent x-ray in 1989.  The history of sinus disorder of the 
1990 separation examination was elaborated upon as a 
reference to seasonal allergies and sinusitis with colds and 
allergies for which the veteran used medication 
intermittently.  

The RO granted 10 percent for allergic rhinitis since it was 
diagnosed on VA examinations in 1990 and 1992 and this 
coincided with the predominant diagnostic impression in the 
service medical records.  The infectious symptoms noted by a 
VA examiner in February 1992 were not reported by a VA 
specialist examination a month later.  That examination found 
no polyps or purulence or continuation of the hemorrhage 
changes noted a month earlier.  Nor were any appreciable 
symptoms found on reexamination in late 1992.  

The Board notes that a 30 percent rating for sinusitis was 
provided where severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  The findings on 
several VA examinations, the service medical records and post 
service military reports in 1992 did not appear to more 
nearly approximate this level of impairment in view of the 
objective findings on the several examinations collectively.  
A 10 percent rating was provided where moderate with 
discharge or crusting or scabbing and infrequent headaches.  
A noncompensable rating was provided for X-ray manifestations 
only or symptoms mild or occasional.   A 30 percent rating 
for chronic atrophic rhinitis was provided with moderate 
crusting and ozena, atrophic changes.  A 10 percent rating 
was provided with definite atrophy of intranasal structure, 
and moderate secretion.  The service records, VA and military 
records did not report findings approximating the 30 percent 
criteria for either rating scheme and overall did not show 
symptoms of sinusitis more nearly approximating the 
compensable criteria.  Thus, the 10 percent evaluation for 
rhinitis in the period prior to the October 1996 effective 
date for the changed criteria appears appropriate.  38 C.F.R. 
§ 4.21.

Since late 1996, there have been infrequent references to 
sinus complaints.  The military records show an assessment of 
allergic rhinitis in 1995 with no clinical findings.  A 
Lakewood Clinic record in late 1995 noted no symptom findings 
for the nose or throat.  The 1998 VA examination found no 
radiological evidence of sinusitis and the clinical examiner 
noted mild seasonal symptoms of headache and sinus congestion 
and an annual sinus infection requiring medication.  Other 
than some bifrontal sinus tenderness and mild nasal mucosa 
congestion the examination was pertinently unremarkable 
including sinus radiology.  

A 30 percent rating is now provided for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  One or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting may be 
rated 10 percent.  The 10 percent rating for sinusitis 
appears to be a more accurate reflection of the disability 
manifested by little appreciable objective evidence of 
disability.  The level of disability does appear to have been 
accounted for in the current evaluation, particularly in view 
of the objective symptoms shown in light of the history 
reported to the examiner.  

As for the veteran's allergic rhinitis, the rating schedule 
provisions in effect prior to October 7, 1996 and currently 
did not appear to preclude separate evaluations for 
coexisting sinusitis and rhinitis, although it would be 
essential to avoid pyramiding.  38 C.F.R. §§ 4.14, 4.96.  
Currently there are neither polyps nor obstruction from 
allergic rhinitis to allow for a compensable evaluation under 
the current criteria.  As noted previously the 10 percent 
evaluation for rhinitis prior to October 7, 1996 was more 
nearly approximated by the objective findings of several 
examiners. 

The Board has not overlooked the veteran's testimony and 
history given to examiner's regarding the effects of seasonal 
changes.  The adjudication principles established in Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994) required an 
examination during the active stage, if prone to 
exacerbations at certain times, so as not to frustrate 
appellate review.  The Board finds the facts of this case 
more clearly fall with the holding in Voerth v. West, 13 Vet. 
App. 117, 122-23 (1999) that limited the application of 
Ardison and do not require further examination.  As in 
Voerth, the veteran has not stated that the worsened 
condition impaired his earning capacity, which is a primary 
component in the disability rating.  Further, the veteran 
stated he would be required to take medication with the more 
severe symptoms that occurred about one time a year.  From 
this the Board concludes that the increased symptoms are more 
likely of short duration rather than weeks or months and 
therefore he would be less impaired than a person who 
experienced more appreciable symptoms over a longer period of 
time.  Another examination would not be required in such 
circumstances.  Id. at 123.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support entitlement to an 
evaluation in excess of 10 percent for sinus disability at 
any time or a compensable evaluation for allergic rhinitis 
currently with application of all pertinent governing 
criteria.  In this case, the Board finds the current and 
previous schedular provisions preponderate against higher 
ratings.  The rating scheme for allergic rhinitis could not 
be applied earlier than its effective date.  The 10 percent 
rating initially assigned under chronic rhinitis criteria was 
the correct rating scheme at the time since chronic sinusitis 
was not reported on contemporaneous examination.  

The veteran's disability of the feet is rated currently by 
analogy in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5024, which assess basically evidence 
of limitation of motion under Diagnostic Code 5003 criteria 
as the primary rating criteria for incremental ratings.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme appropriate for the veteran's 
disability in view of the diagnosis for the symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1999).  

The Board observes that the RO has assigned a 10 percent 
evaluation for each foot based upon the recent VA examination 
which did report no or minimally limited range of motion, as 
the range of motion for each ankle recorded showed only 
slight disparity from the normal range of motion contemplated 
in the standardized description of ankle motion in the rating 
schedule.  The examiner indicated that the limitation was 
from pain from plantar fasciitis and Achilles tendinitis.  

The RO had a medical evaluation that allows the Board to 
discuss the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
and comment on the extent of functional loss as discussed in 
DeLuca, supra, that functional loss due to pain will be rated 
at the same level as the functional loss where motion is 
impeded.  Thus limitation of motion is not the sole 
prerequisite finding.  There are the veteran's reports of 
difficulty in extended walking or standing for several hours 
on account of his disability.  From the history of complaints 
in service beginning in the mid 1980's the disability 
predominated in the left foot but the VA examinations in late 
1990, and in 1992 did not report objective limitation of 
function to coincide with the veteran's pain complaints and 
his testimony of limited activity on account of his 
disability.  In fact the VA examiner in late 1992 noted no 
visible deformity and normal function and motion for the 
right foot, which was the focus of the veteran's complaint at 
the time.  VA examiners had previously found no deformity, 
swelling, erythema or functional limitation. 

Applying this information to the rating schedular criteria 
leads the Board to conclude that an initial evaluation of 10 
percent is warranted for each foot.  The symptoms, overall, 
do not appear more than a percentage evaluation of 10 percent 
would contemplate.  The rating scheme does not require a 
mechanical application of the schedular criteria, but 
applying the rating schedule liberally results in a 10 
percent evaluation recognizing a symptomatic plantar 
fasciitis and Achilles tendinitis characterized by complaints 
of pain primarily and some functional limitation, but with a 
paucity of objectively confirmed disabling residuals. 

The recent examination findings, viewed with those previously 
of record, clearly support a conclusion that the veteran's 
disorder though productive of disability, is characterized by 
minimal appreciable objective findings.  Thus, the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint would clearly be 
appropriate in the veteran's case and allow for a 10 percent 
rating under Diagnostic Code 5024 applying § 4.59, as the 
minimum compensable evaluation for the joint is 10 percent in 
view of the interplay of §§ 4.40 and 4.59.  

The recent VA examination and those earlier appear to have 
clearly addressed the veteran's complaints and reported 
objective manifestations likely related to the disability.  
In view of the foregoing, the Board concludes that the 
evidence is in favor of a 10 percent rating for each foot 
based upon the slight limitation of ankle motion linked to 
the service connected disability for the entire period of 
this appeal.  38 C.F.R. § 4.7.  Clearly the objectively 
confirmed manifestations that would not support a higher 
evaluation under any rating scheme applicable to the 
disability.  The pain, tenderness and minimal limitation of 
motion appear properly compensated with the 10 percent 
rating. 

The Board must point out that the symptoms have been 
adequately supported according to the VA examiner in 1998.  
However appreciable disability in the workplace is not 
reported and the exertional stress he has been able to 
withstand with walking and standing are noted.  The examiners 
have not found a neurologic component of the disability. 

The provisions of 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and factors other than limitation of motion as 
described on VA examinations, appear to support no more than 
a 10 percent rating.  The Board must point out that the VA 
examinations are consistent in the minimum appreciable 
objective findings and the disability appears to have been 
repeatedly characterized by a paucity of objective findings.  
The appreciable manifestations that are principally pain 
complaints and slight or minimal limitation of motion for the 
ankle appear to place the preponderance of the evidence 
against the claim for a rating in excess of 10 percent, when 
the relevant findings are reviewed, and the disability 
assessed in light of the level of impairment overall.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation greater than 10 percent.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO provided the veteran the extraschedular rating 
criteria in a recent supplemental statement of the case.  
Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

However, such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood v. Brown, 10 Vet. App. 97 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  Nor does 
there appear to be probative evidence that any nonservice-
connected disorders affect the veteran's sinus or foot ankle 
disability in such a manner to render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is evidence showing monitoring, but 
nothing probative to support a finding that the veteran has 
such an unusual or exceptional disability picture as a result 
of the service-connected sinus disability or the disability 
of the feet.  

The veteran has reported work and the recent examination 
reports have not mentioned any appreciable interference with 
work.  The Board must point out that the veteran has not 
offered evidence to support how there is established an 
exceptional or unusual disability picture as a result of 
either disability.  

The Board does not find any extraneous circumstances that 
could be considered exceptional or unusual such as were 
present in Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to 
warrant a different result in view of the veteran's work 
history and treatment for his service-connected sinus 
disability or disability of the feet as reflected in the 
record.  See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The Board has determined that 
the veteran's sinus disability or the disability of the feet 
does not warrant consideration of staged ratings in view of 
facts specific to each disability.


ORDER

An initial disability evaluation in excess of 10 percent for 
sinusitis is denied.

An initial compensable disability evaluation for allergic 
rhinitis is denied.

An initial disability evaluation in excess of 10 percent for 
Achilles tendinitis/plantar fasciitis of the left foot is 
denied.

An initial disability evaluation in excess of 10 percent for 
Achilles tendinitis/plantar fasciitis of the right foot is 
denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

